Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a processing unit…configured to” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  Paragraph 0054 of the published instant specification teaches that the processor of the processing unit may execute software instructions.    
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 17-19, 30, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3-5, 17-19, and 34-35, "the utilization metric" lacks antecedent basis.  Claim 1 introduces "a plurality of consecutive utilization metrics" but does not specify a singular utilization metric.  "one of the plurality of utilization metrics" or "each of the plurality of utilization metrics" is recommended.

Regarding claim 30, “the same area” lacks antecedent basis.  “a same area” is recommended. 

Regarding claim 30 "the computing device and the temperature sensor are deployed in the same area of a building" is indefinite.  There is no indication in the specification what the same area of the building might be.  A particular room may be the same area of the building, or a particular wing of the building in which the previously mentioned room subsides in might also be the same area of the building, however these two interpretations are contradictory and therefore illustrate why the claim is indefinite.  In the interest of further examination "the same area of the building" is being interpreted as anywhere inside of the same building.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-42 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to thermostat which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes and mathematical calculations and relationships.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
determine a plurality of consecutive utilization metrics of the one or more processor of the processing unit (observation, evaluation, and judgement),
determine a plurality of consecutive utilization metrics of the display (observation, evaluation, and judgement)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “a thermostat”, “a temperature sensing module”, “a display”, “memory”, “a processing unit”, and “a neural network”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 1 also recites additional elements “receive a plurality of consecutive temperature measurements from the temperature sensing module” and “the one or more output comprising an inferred temperature” which amounts to gathering and outputting data which is insignificant extra-solution activity (See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)).  Claim 1 also recites “execute a neural network inference engine using the predictive model for inferring one or more output based on inputs, the inputs comprising the plurality of consecutive temperature measurements, the plurality of consecutive utilization metrics of the one or more processor and the plurality of consecutive utilization metrics of the display” which amounts to generally linking the judicial exception to a particular technology or field of use.  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.  Claim 1 also recites “memory for storing a predictive model comprising weights of a neural network” which is well-understood, routine, and conventional (See MPEP 2106.05(d)(II)(iv) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 14 and 28, which both recite methods performed by the thermostat of claim 1, as well as to dependent claims 2-13, 15-27, and 29-42. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2 and 16 recite additional insignificant extra-solution activity of gathering and outputting data “wherein the predictive model is received from a training server via the communication interface.” as well as additional generic computer components “a communication interface”.
Dependent claims 3, 17, and 34 recite additional mathematical calculations “the utilization metric of the one or more processor of the processing unit is calculated based on a Central Processing Unit (CPU) utilization of each of the one or more processor.”
Dependent claims 4, 18, and 35 recite additional mathematical calculations “wherein the utilization metric of the display is calculated based on a pulse-width-modulation (PWM) voltage controlling the display.” 
Dependent claims 5 and 19 recite additional mathematical calculations “wherein the utilization metric of the display is calculated based on a measurement of an illumination in an area where the thermostat is located,” as well as additional observation, evaluation, and judgement “the measurement of the illumination in the area being performed by an illumination sensor of the thermostat.” 
Dependent claims 6, 20, and 36 recite additional observation, evaluation, and judgement “wherein the processing unit further determines a plurality of consecutive utilization metrics of the at least one additional component” as well as additional insignificant extra-solution activity “the inputs further comprise the plurality of consecutive utilization metrics of the at least one additional component” which amounts to selection of a data-type.
Dependent claims 7, 21, and 37 recite additional generic computer components “communication interface”.
Dependent claims 8, 22, and 38 recite additional elements which generally link the judicial exception to a particular field or technology “wherein the neural network inference engine implements a neural network comprising an input layer, followed by fully connected hidden layers, followed by an output layer… the output layer comprising a neuron outputting the inferred temperature; the weights of the predictive model being applied to the fully connected hidden layers.” As well as additional insignificant extra-solution activity of gathering data “the input layer comprising neurons respectively receiving the plurality of consecutive temperature measurements, the plurality of consecutive utilization metrics of the one or more processor and the plurality of consecutive utilization metrics of the display”.  Examiner further asserts that the described neural network model structure is well-understood, routine, and conventional in the art as is evidenced by Lopes (“Detecting exercise-induced fatigue using thermal imaging and deep learning “, 2017) ([Abstract] "In this work, we use two well known pre-trained CNNs, Alexnet and VGG (both its variants VGG-16 and VGG-19)"), see also Table 2 showing the VGG-16 architecture.
Dependent claims 9, 23, and 39 recite additional elements which generally link the judicial exception to a particular field or technology “The thermostat of claim 1, wherein the neural network inference engine implements a neural network comprising one input layer, followed by at least one one-dimensional convolutional layer, followed by fully connected hidden layers, followed by an output layer… the at least one one-dimensional convolutional layer applying a one-dimensional convolution to each one-dimension matrix; the output layer comprising a neuron outputting the inferred temperature; the weights of the predictive model being applied to the fully connected hidden layers and the predictive model further comprising parameters for the at least one one-dimensional convolutional layer.” as well as additional insignificant extra-solution activity of gathering data “the input layer comprising 3 neurons respectively receiving a one-dimension matrix, each one-dimension matrix respectively comprising the plurality of consecutive temperature measurements, the plurality of consecutive utilization metrics of the one or more processor and the plurality of consecutive utilization metrics of the display;”.  Examiner further asserts that the described neural network model structure is well-understood, routine, and conventional in the art as is evidenced by Lopes (“Detecting exercise-induced fatigue using thermal imaging and deep learning “, 2017) ([Abstract] "In this work, we use two well known pre-trained CNNs, Alexnet and VGG (both its variants VGG-16 and VGG-19)"), see also Table 2 showing the VGG-16 architecture.
Dependent claims 10, 24, and 40 recite additional elements which generally link the judicial exception to a particular field or technology “wherein the neural network further comprises at least one pooling layer.”.  Examiner further asserts that the described neural network model structure is well-understood, routine, and conventional in the art as is evidenced by Lopes (“Detecting exercise-induced fatigue using thermal imaging and deep learning “, 2017) ([Abstract] "In this work, we use two well known pre-trained CNNs, Alexnet and VGG (both its variants VGG-16 and VGG-19)"), see also Table 2 showing the VGG-16 architecture.
Depdenent claims 11, 25, and 41 recite additional elements which generally link the judicial exception to a particular field or technology “The thermostat of claim 1, wherein the neural network inference engine implements a neural network comprising an input layer, followed by at least one two-dimensional convolutional layer, followed by fully connected hidden layers, followed by an output layer;… the at least one two-dimensional convolutional layer applying a two-dimensional convolution to the two-dimensions matrix; the output layer comprising a neuron outputting the inferred temperature; the weights of the predictive model being applied to the fully connected hidden layers and the predictive model further comprising parameters for the at least one two-dimensional convolutional layer.” As well as additional insignificant extra-solution activity of gathering and outputting data “the input layer comprising one neuron receiving a two-dimensions matrix comprising the plurality of consecutive temperature measurements, the plurality of consecutive utilization metrics of the one or more processor and the plurality of consecutive utilization metrics of the display;”.  Examiner further asserts that the described neural network model structure is well-understood, routine, and conventional in the art as is evidenced by Lopes (“Detecting exercise-induced fatigue using thermal imaging and deep learning “, 2017) ([Abstract] "In this work, we use two well known pre-trained CNNs, Alexnet and VGG (both its variants VGG-16 and VGG-19)"), see also Table 2 showing the VGG-16 architecture.
Dependent claims 12, 26, and 42 recite additional elements which generally link the judicial exception to a particular field or technology “wherein the neural network further comprises at least one pooling layer.”.  Examiner further asserts that the described neural network model structure is well-understood, routine, and conventional in the art as is evidenced by Lopes (“Detecting exercise-induced fatigue using thermal imaging and deep learning “, 2017) ([Abstract] "In this work, we use two well known pre-trained CNNs, Alexnet and VGG (both its variants VGG-16 and VGG-19)"), see also Table 2 showing the VGG-16 architecture.
Dependent claims 13 and 27 recite additional observation, evaluation, and judgement “wherein the temperature sensing module further measures a humidity level and the processing unit adjusts the measured humidity level based on the inferred temperature.”
Dependent claim 30 recites additional elements “wherein the computing device and the temperature sensor are deployed in the same area of a building.” Which amounts to selection of a data source. 
Dependent claim 31 recites additional elements “wherein steps (b), (c), (d), (e) and (f) are repeated.” Which is well-understood, routine, and conventional (see MPEP 2106.05(d)(II)(ii) and Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012))
Dependent claim 32 recites additional insignificant extra-solution activity of gathering and outputting data “wherein the predictive model comprising the weights is transmitted to at least one of the computing device and other computing devices via a communication interface of the training server after a plurality of repetitions of steps (b), (c), (d), (e) and (f).”
Dependent claim 33 recites additional elements “wherein the inputs are received from a plurality of computing devices.” Which amounts to selection of a data source. 
Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 1-42 are rejected under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 5-7, 14-17, 19-21, 28-29, 30, 34, and 36-37 are rejected under U.S.C. §102 as being anticipated by Mao (US20190293494A1).

	 Regarding claim 1, Mao teaches A thermostat comprising:([¶0031] "A thermostat device used to control heating or cooling of a building")
	a temperature sensing module;([¶0040] "Thermostat 100 is shown to be connected to an indoor ambient temperature sensor 323. In some embodiments, sensor 323 may be a component of thermostat device 100. An outdoor unit controller 306 is shown to be connected to an outdoor ambient temperature sensor 307. The indoor ambient temperature sensor 323 and the outdoor ambient temperature sensor 307 may be any kind of temperature sensor" [¶0067] "Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100." Temperature sensor interpreted as synonymous with temperature sensing module of the computing device.)
	a display;([¶0011] "a display configured to provide a user interface to a user of the device")
	memory for storing a predictive model comprising weights of a neural network; and([¶0034] "Processing electronics 120 may be a combination of hardware and software configured to operate thermostat device 100. Electronics 120 may include a central processing unit (CPU) and a graphics processing unit (GPU). Electronics 120 may be configured to execute instructions stored on a memory local to the thermostat device 100")
	a processing unit comprising one or more processor configured to:([¶0034] "Processing electronics 120 may be a combination of hardware and software configured to operate thermostat device 100. Electronics 120 may include a central processing unit (CPU) and a graphics processing unit (GPU). Electronics 120 may be configured to execute instructions stored on a memory local to the thermostat device 100")
	receive a plurality of consecutive temperature measurements from the temperature sensing module;([¶0040] "Thermostat 100 is shown to be connected to an indoor ambient temperature sensor 323. In some embodiments, sensor 323 may be a component of thermostat device 100. An outdoor unit controller 306 is shown to be connected to an outdoor ambient temperature sensor 307. The indoor ambient temperature sensor 323 and the outdoor ambient temperature sensor 307 may be any kind of temperature sensor" [¶0067] "Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100." With respect to FIG. 3 outdoor controller and indoor controller are both interpreted as communication interfaces for sending and receiving a plurality of consecutive temperature measurements from.  Temperature sensor interpreted as synonymous with temperature sensing module of the computing device.)
	determine a plurality of consecutive utilization metrics of the one or more processor of the processing unit;([¶0055] "The model shown in FIG. 4 illustrates three points: the actual ambient temperature 370 (e.g., 69° F.), the temperature measured by sensor 323 (e.g., 71° F.), and an internal temperature 360 generated by electronic components of thermostat device 100 (e.g., 80° F.). During operation, components of device 100 such as display 110 and electronics 120 may generate excess heat... this model is represented by the equation Tenv=a*Tinter+b*Tsens. In addition, a change in temperature 360 or 370 can create a change in temperature 323 according to the model ΔTsens=c*((Tenv−a*Tinter)/b−Tsens), where the coefficient c represents the moving speed of Tsens...the best values for coefficients a, b, and c are determined by a recurrent neural network." [¶0056] "FIG. 5 depicts three main contributions to internal temperature 360: heat generated by the CPU, heat generated by the display, and heat generated by a relay of the power circuit." [¶0067] " the output of network 800 is generally a weighted sum of the ambient temperature reading from sensor 323 and the internal heat index 360 (and various components thereof) in some embodiments. Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100" Internal processor temps interpreted as synonymous with utilization metrics of one or more processor of the computing device which is received by the model for training.  Thermostat CPU interpreted as synonymous with processing unit of the training server.  Mao explicitly teaches that the RNN may be trained on the thermostat device 100.)
	determine a plurality of consecutive utilization metrics of the display; and([¶0067] " the output of network 800 is generally a weighted sum of the ambient temperature reading from sensor 323 and the internal heat index 360 (and various components thereof) in some embodiments. Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100" Display brightness interpreted as synonymous with utilization metrics of a display of the computing device.)
	execute a neural network inference engine using the predictive model for inferring one or more output based on inputs, the inputs comprising the plurality of consecutive temperature measurements, the plurality of consecutive utilization metrics of the one or more processor and the plurality of consecutive utilization metrics of the display, the one or more output comprising an inferred temperature.([¶0057] "The variable xt represents an input at time t and the variable st represents a hidden state at time t. The current hidden state (st) is calculated based on the previous hidden state (st−1) and the input (xt). Weights may be applied to the input (xt), hidden state (st), and output (ot) at each stage in time (i.e., weights U, W, and V). The recurrent neural network is trained in order to determine the best value for weights in the network by using a back propagation through time (BPTT) algorithm... A recurrent neural network is advantageous for use with thermostat device 100 because knowledge of previous states (e.g., display temperature at last time step) can be leveraged in order to make a more accurate prediction of ambient temperature." [¶0067] "Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100"").

	 Regarding claim 2, Mao teaches The thermostat of claim 1 further comprising a communication interface, wherein the predictive model is received from a training server via the communication interface.(Mao [¶0059] "Network 800 can be implemented using a connection to one or more remote servers (e.g., cloud-based) or can be hosted on device 100 itself, or a combination thereof." [¶0034] "Electronics 120 may be configured to execute instructions stored on a memory local to the thermostat device 100 and/or receive instructions externally (e.g., via Wi-Fi, Bluetooth, LAN, WAN, etc)").
	
	 Regarding claim 3, Mao teaches The thermostat of claim 1, wherein the utilization metric of the one or more processor of the processing unit is calculated based on a Central Processing Unit (CPU) utilization of each of the one or more processor.(Mao [¶0055] "The model shown in FIG. 4 illustrates three points: the actual ambient temperature 370 (e.g., 69° F.), the temperature measured by sensor 323 (e.g., 71° F.), and an internal temperature 360 generated by electronic components of thermostat device 100 (e.g., 80° F.). During operation, components of device 100 such as display 110 and electronics 120 may generate excess heat... this model is represented by the equation Tenv=a*Tinter+b*Tsens. In addition, a change in temperature 360 or 370 can create a change in temperature 323 according to the model ΔTsens=c*((Tenv−a*Tinter)/b−Tsens), where the coefficient c represents the moving speed of Tsens...the best values for coefficients a, b, and c are determined by a recurrent neural network." [¶0056] "FIG. 5 depicts three main contributions to internal temperature 360: heat generated by the CPU, heat generated by the display, and heat generated by a relay of the power circuit." [¶0067] " the output of network 800 is generally a weighted sum of the ambient temperature reading from sensor 323 and the internal heat index 360 (and various components thereof) in some embodiments. Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100" Internal processor temps interpreted as synonymous with utilization metrics of one or more processor of the computing device which is received by the model for training.  Thermostat CPU interpreted as synonymous with processing unit of the training server.  Mao explicitly teaches that the RNN may be trained on the thermostat device 100.).
	
	 Regarding claim 5, Mao teaches The thermostat of claim 1, wherein the utilization metric of the display is calculated based on a measurement of an illumination in an area where the thermostat is located, (Mao [¶0006] "determining the internal heat index includes determining a temperature of the display based on the brightness level and an amount of time since the brightness level has changed" [¶0056] "Display temperature 364 is calculated based on a brightness setting for display 110 (e.g., 0-255) in some embodiments." Brightness level interpreted as synonymous with illumination.  Mao explicitly teaches that the display is connected to the thermostat 100 (See FIG. 1) such that the brightness is necessarily in an area where the thermostat is located.)
	the measurement of the illumination in the area being performed by an illumination sensor of the thermostat.(Mao [¶0064] " if device 100 has been active (e.g., not in sleep mode) for an extended period of time, a user may be able to feel excess heat coming from areas such as display 110 and/or processing electronics 120. In some embodiments, ambient temperature sensor 323 of device 100 is located near the casing and thus may be directly impacted by excess heat present at the exterior of the casing." Ambient temperature sensor interpreted as synonymous with illumination sensor in the case that the ambient temperature sensor is near the device.).
	
	 Regarding claim 6, Mao teaches The thermostat of claim 1, further comprising at least one additional component generating heat, wherein the processing unit further determines a plurality of consecutive utilization metrics of the at least one additional component and the inputs further comprise the plurality of consecutive utilization metrics of the at least one additional component.(Mao [¶0067] " the output of network 800 is generally a weighted sum of the ambient temperature reading from sensor 323 and the internal heat index 360 (and various components thereof) in some embodiments. Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100" Relay of the power circuit  interpreted as synonymous with additional component comprising a communication interface of the computing device.).
	
	 Regarding claim 7, Mao teaches The thermostat of claim 6, wherein the at least one additional component comprises a communication interface of the thermostat.(Mao [¶0059] "Network 800 can be implemented using a connection to one or more remote servers (e.g., cloud-based) or can be hosted on device 100 itself, or a combination thereof." [¶0034] "Electronics 120 may be configured to execute instructions stored on a memory local to the thermostat device 100 and/or receive instructions externally (e.g., via Wi-Fi, Bluetooth, LAN, WAN, etc)").

	Regarding claims 14-15, claims 14-15 are substantially similar to claim 1.  Therefore, the rejection applied to claim 1 also applies to claims 14-15.  Similarly, the rejection applied to claims 2-3 and 5-7 also apply to claims 16-17 and 19-21, respectively. 
	
	 Regarding claims 28 and 29, claims 28 and 29 are substantially similar to claim 1.  Therefore, the rejection applied to claim 1 also applies to claims 28 and 29.  Claim 28 adds additional elements also taught by Mao: (f) executing by the processing unit of the training server a neural network training engine to adjust the weights of the neural network based on inputs and one or more output, the inputs comprising the plurality of consecutive temperature measurements, the plurality of consecutive utilization metrics of the one or more processor and the plurality of consecutive utilization metrics of the display, the one or more output comprising the sensor temperature measurement (Mao [¶0057] "The variable xt represents an input at time t and the variable st represents a hidden state at time t. The current hidden state (st) is calculated based on the previous hidden state (st−1) and the input (xt). Weights may be applied to the input (xt), hidden state (st), and output (ot) at each stage in time (i.e., weights U, W, and V). The recurrent neural network is trained in order to determine the best value for weights in the network by using a back propagation through time (BPTT) algorithm... A recurrent neural network is advantageous for use with thermostat device 100 because knowledge of previous states (e.g., display temperature at last time step) can be leveraged in order to make a more accurate prediction of ambient temperature." [¶0067] "Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100").

	 Regarding claim 30, Mao teaches The method of claim 28, wherein the computing device and the temperature sensor are deployed in the same area of a building (Mao [¶0039] "indoor unit 228 and thermostat 100 can be located inside of residence 224" [¶0040] "Thermostat device 100 can be configured to generate control signals for indoor unit 228 and/or outdoor unit 230. Thermostat 100 is shown to be connected to an indoor ambient temperature sensor 323. In some embodiments, sensor 323 may be a component of thermostat device 100." See also FIG. 3.  Inside residence interpreted as synonymous with in the same area of a building.).

	Regarding claims 34 and 36-37, claims 34 and 36-37 are substantially similar to claims 4 and 6-7, respectively.  Therefore, the rejections applied to claims 4 and 6-7 also apply to claims 34 and 36-37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 4, 18, and 35 are rejected under U.S.C. §103 as being unpatentable over the combination of Mao and Tran (US20130024029A1).

	 Regarding claim 4, Mao teaches The thermostat of claim 1.
	While Mao teaches using a PWM as a control signal ([¶0046] “In some embodiments, the control signals are pulse wave modulated signals (PWM)”), Mao doesn't explicitly teach the utilization metric of the display is calculated based on a pulse-width-modulation (PWM) voltage controlling the display.

	Tran, in the same field of endeavor, teaches The thermostat of claim 1, wherein the utilization metric of the display is calculated based on a pulse-width-modulation (PWM) voltage controlling the display.([¶0102] "In one embodiment, a TI MSP430F20x3 microcontroller is used to drive an LED. The LED is used both as an indicator or night light and an ambient room light sensor. The voltage generated by the LED is measured using a built-in 16 bit sigma delta converter. A LED voltage reading is obtained every 200 ms. Based on predefined “Min” and “Max” reference values, the active duty cycle for lighting ballasts is adjusted according to the current light conditions. The darker the ambient light is, the more the ballasts will be set so that room will be illuminated. The microcontroller/LED is exposed to darkness for a short moment in order to calibrate the LED's offset voltage. A very low frequency oscillator (VLO) is used to clock a timer which is used for both PWM generation to adjust LED brightness but also to derive the timings. A calibration process can be implemented to accommodate for variations in VLO frequency.").

	Mao as well as Tran are directed towards smart systems to control building temperature utilizing neural networks.  Therefore, Mao as well as Tran are analogous art in the same field of endeavor.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mao with the teachings of Tran by determining a display metric based on a PWM signal controlling the display.  Tran provides as additional motivation for combination ([¶0016] "The system provides links between information technologies and electricity delivery that give industrial, commercial and residential consumers greater control over when and how their energy is delivered and used. The system provides wireless metering capability measurable to each device or appliance. Additionally, real-time electricity pricing information is used to optimize cost.").

	Regarding claim 18, claim 18 is directed towards the method performed by the thermostat of claim 4.  Therefore, the rejection applied to claim 4 also applies to claim 18.

	Regarding claim 35, claim 35 is substantially similar to claim 4.  Therefore, the rejection applied to claim 4 also applies to claim 35.

	Claims 8, 22, and 38 are rejected under U.S.C. §103 as being unpatentable over the combination of Mao and Sainath (“CONVOLUTIONAL, LONG SHORT-TERM MEMORY, FULLY CONNECTED DEEP NEURAL NETWORKS”, 2015). 

	 Regarding claim 8, Mao teaches The thermostat of claim 1, wherein the neural network inference engine implements a neural network comprising an input layer, (Mao [¶0060] " network 800 includes four input nodes, multiple hidden layers, and an output node" See also FIG. 8.)
	the input layer comprising neurons respectively receiving the plurality of consecutive temperature measurements, (Mao [¶0040] "Thermostat 100 is shown to be connected to an indoor ambient temperature sensor 323. In some embodiments, sensor 323 may be a component of thermostat device 100. An outdoor unit controller 306 is shown to be connected to an outdoor ambient temperature sensor 307. The indoor ambient temperature sensor 323 and the outdoor ambient temperature sensor 307 may be any kind of temperature sensor" [¶0067] "Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100." With respect to FIG. 3 outdoor controller and indoor controller are both interpreted as communication interfaces for sending and receiving a plurality of consecutive temperature measurements from.  Temperature sensor interpreted as synonymous with temperature sensing module of the computing device.)
	the plurality of consecutive utilization metrics of the one or more processor (Mao [¶0055] "The model shown in FIG. 4 illustrates three points: the actual ambient temperature 370 (e.g., 69° F.), the temperature measured by sensor 323 (e.g., 71° F.), and an internal temperature 360 generated by electronic components of thermostat device 100 (e.g., 80° F.). During operation, components of device 100 such as display 110 and electronics 120 may generate excess heat... this model is represented by the equation Tenv=a*Tinter+b*Tsens. In addition, a change in temperature 360 or 370 can create a change in temperature 323 according to the model ΔTsens=c*((Tenv−a*Tinter)/b−Tsens), where the coefficient c represents the moving speed of Tsens...the best values for coefficients a, b, and c are determined by a recurrent neural network." [¶0056] "FIG. 5 depicts three main contributions to internal temperature 360: heat generated by the CPU, heat generated by the display, and heat generated by a relay of the power circuit." [¶0067] " the output of network 800 is generally a weighted sum of the ambient temperature reading from sensor 323 and the internal heat index 360 (and various components thereof) in some embodiments. Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100" Internal processor temps interpreted as synonymous with utilization metrics of one or more processor of the computing device which is received by the model for training.  Thermostat CPU interpreted as synonymous with processing unit of the training server.  Mao explicitly teaches that the RNN may be trained on the thermostat device 100.)
	and the plurality of consecutive utilization metrics of the display;(Mao [¶0067] " the output of network 800 is generally a weighted sum of the ambient temperature reading from sensor 323 and the internal heat index 360 (and various components thereof) in some embodiments. Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100" Display brightness interpreted as synonymous with utilization metrics of a display of the computing device.)
	 the output layer comprising a neuron outputting the inferred temperature; (Mao [¶0003] "determining the ambient temperature based on an output of the neural network.").
	However, Mao doesn't explicitly teach followed by fully connected hidden layers, followed by an output layer; 
	the weights of the predictive model being applied to the fully connected hidden layers.

	Sainath, in the same field of endeavor, teaches followed by fully connected hidden layers, followed by an output layer; (See FIG. 1 which has multiple fully-connected hidden layers which are followed by an output layer.)
	the weights of the predictive model being applied to the fully connected hidden layers.([p. 4583 §4.4] "In this section, we put together the models from Sections 4.2 and 4.3, feeding features into a CNN, then performing temporal modeling with an LSTM, and finally feeding this output into 2 fully connected layers"  See FIG. 1 which has multiple fully-connected hidden layers which are followed by an output layer.  Sainath shows that all weights are applied to the fully connected layers including at least one fully connected hidden layer.).

	Mao as well as Sainath are directed towards neural networks.  Therefore, Mao as well as Sainath are analogous art in the same field of endeavor.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mao with the teachings of Sainath by adding fully connected hidden layers to the recurrent neural network of Mao.  Sainath provides as additional motivation for combination ([p. 4583 §4.6] "After sequence training, the CLDNN provides a 7% relative improvement over the LSTM. The improvements with CLDNNs on larger data sets and after sequence training demonstrate the robustness and value of the proposed method." [p. 4583 §6] "In this paper, we present a combined CNN, LSTM and DNN architecture, which we call CLDNN. The architecture uses CNNs to reduce the spectral variation of the input feature, and then passes this to LSTM layers to perform temporal modeling, and finally outputs this to DNN layers, which produces a feature representation that is more easily separable. We also incorporate multi-scale additions to this architecture, to capture information at different resolutions. Results on a variety of LVCSR Voice Search tasks indicate that the proposed CLDNN architecture provides between an 4-6% relative
reduction in WER compared to an LSTM.").  This motivation for combination also applies to the remaining claims which depend on this combination.

Regarding claim 22, claim 22 is directed towards the method performed by the thermostat of claim 8.  Therefore, the rejection applied to claim 8 also applies to claim 22.

	Regarding claim 38, claim 38 is substantially similar to claim 8.  Therefore, the rejection applied to claim 8 also applies to claim 38.

	Claims 9-10, 23-24, and 39-40 are rejected under U.S.C. §103 as being unpatentable over the combination of Mao and Ruelens (“Direct Load Control of Thermostatically Controlled Loads Based on Sparse Observations Using Deep Reinforcement Learning”, 2017)

	 Regarding claim 9, Mao teaches The thermostat of claim 1, wherein the neural network inference engine implements a neural network comprising one input layer,(Mao [¶0060] " network 800 includes four input nodes, multiple hidden layers, and an output node")
	 the plurality of consecutive utilization metrics of the one or more processor (Mao [¶0055] "The model shown in FIG. 4 illustrates three points: the actual ambient temperature 370 (e.g., 69° F.), the temperature measured by sensor 323 (e.g., 71° F.), and an internal temperature 360 generated by electronic components of thermostat device 100 (e.g., 80° F.). During operation, components of device 100 such as display 110 and electronics 120 may generate excess heat... this model is represented by the equation Tenv=a*Tinter+b*Tsens. In addition, a change in temperature 360 or 370 can create a change in temperature 323 according to the model ΔTsens=c*((Tenv−a*Tinter)/b−Tsens), where the coefficient c represents the moving speed of Tsens...the best values for coefficients a, b, and c are determined by a recurrent neural network." [¶0056] "FIG. 5 depicts three main contributions to internal temperature 360: heat generated by the CPU, heat generated by the display, and heat generated by a relay of the power circuit." [¶0067] " the output of network 800 is generally a weighted sum of the ambient temperature reading from sensor 323 and the internal heat index 360 (and various components thereof) in some embodiments. Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100" Internal processor temps interpreted as synonymous with utilization metrics of one or more processor of the computing device which is received by the model for training.  Thermostat CPU interpreted as synonymous with processing unit of the training server.  Mao explicitly teaches that the RNN may be trained on the thermostat device 100.)
	and the plurality of consecutive utilization metrics of the display; (Mao [¶0067] " the output of network 800 is generally a weighted sum of the ambient temperature reading from sensor 323 and the internal heat index 360 (and various components thereof) in some embodiments. Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100" Display brightness interpreted as synonymous with utilization metrics of a display of the computing device.)
	the output layer comprising a neuron outputting the inferred temperature; (Mao [¶0003] "determining the ambient temperature based on an output of the neural network.").
	However, Mao doesn't explicitly teach  followed by at least one one-dimensional convolutional layer, followed by fully connected hidden layers, followed by an output layer;
	the input layer comprising 3 neurons respectively receiving a one-dimension matrix, 
	each one-dimension matrix respectively comprising the plurality of consecutive temperature measurements,
	the at least one one-dimensional convolutional layer applying a one-dimensional convolution to each one-dimension matrix;
	the weights of the predictive model being applied to the fully connected hidden layers 
	and the predictive model further comprising parameters for the at least one one-dimensional convolutional layer..

	Ruelens, in the same field of endeavor, teaches  followed by at least one one-dimensional convolutional layer, followed by fully connected hidden layers, followed by an output layer;([p. 4 §VB] "In this paper, we consider a time series and convolve a 1D filter of length N over the time-series in the state (7). A sketch of the applied CNN can be seen in Fig. 1(b)")
	the input layer comprising 3 neurons respectively receiving a one-dimension matrix, (Ruelens FIG. 1(b) shows the input layer taking three 1D matrices Ophys, uphys, and u.)
	each one-dimension matrix respectively comprising the plurality of consecutive temperature measurements,([p. 5 §VIA] "The network consists of two components, namely a CNN and dense network. The CNN component consists of two 1D convolutions (along the time dimension) that are each followed by an average pooling layer. The dimension of the first filter is (L × 3), where L is the filter length and 3 is number of input sequences" Eqn. 13 shows that the input sequences include the measured outside temperature series Tout which is input into the 1D CNN.)
	the at least one one-dimensional convolutional layer applying a one-dimensional convolution to each one-dimension matrix;([p. 5 §VIA] "The network consists of two components, namely a CNN and dense network. The CNN component consists of two 1D convolutions (along the time dimension) that are each followed by an average pooling layer. The dimension of the first filter is (L × 3), where L is the filter length and 3 is number of input sequences" Eqn. 13 shows that the input sequences include the measured outside temperature series Tout which is input into the 1D CNN.)
	the weights of the predictive model being applied to the fully connected hidden layers ([p. 5 §V] "The outputs of both components are combined to form a single architecture, which is followed by two fully connect layers with Rectified Linear Unit (ReLU) activation functions. A final linear output layer approximates the final Q-function for the provided state-action pair" FIG. 1b shows the fully connected layer outputting to a linear output layer.)
	and the predictive model further comprising parameters for the at least one one-dimensional convolutional layer.([p. 5 §VIA] "The network consists of two components, namely a CNN and dense network. The CNN component consists of two 1D convolutions (along the time dimension) that are each followed by an average pooling layer. The dimension of the first filter is (L × 3), where L is the filter length and 3 is number of input sequences" Eqn. 13 shows that the input sequences include the measured outside temperature series Tout which is input into the 1D CNN.  filter size interpreted as synonymous with parameters for the at least one 1D convolutional layer.).

	Mao as well as Ruelens are directed towards smart temperature control using neural networks.  Therefore, Mao as well as Ruelens are analogous art in the same field of endeavor.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mao with the teachings of Ruelens by using a one-dimensional convolutional layer and hidden fully-connected layers.  Ruelens teaches that a one-dimensional CNN can be applied to temporal data such as temperature and that it mirrors the application of a recurrent LSTM neural network for such tasks.  Ruelens provides as additional motivation for combination ([p. 7 §VIC] "A final comparison between using a CNN or LSTM network as a function approximator can be seen in Fig. 6, indicating that using a CNN resulted in a cost reduction of 5:5%").
	 Regarding claim 10, the combination of Mao, and Ruelens teaches The thermostat of claim 9, wherein the neural network further comprises at least one pooling layer.(Ruelens [p. 4 §VB] "For each sequence, the network consists of two layers containing eight 1D filters of length 4 followed by a ReLU, which is downsampled by using an average pooling layer.").	

Regarding claims 23-24, claims 23-24 are directed towards the method performed by the thermostat of claims 9-10, respectively.  Therefore, the rejections applied to claims 9-10 also apply to claims 23-24.

Regarding claims 39-40, claims 39-40 are substantially similar to claims 9-10, respectively.  Therefore, the rejections applied to claims 9-10 also apply to claims 39-40.

	Claims 11-12, 25-26, and 41-42 are rejected under U.S.C. §103 as being unpatentable over the combination of Mao and Wenzel and Sainath.

	 Regarding claim 11, Mao teaches  the plurality of consecutive utilization metrics of the one or more processor ([¶0057] "The variable xt represents an input at time t and the variable st represents a hidden state at time t. The current hidden state (st) is calculated based on the previous hidden state (st−1) and the input (xt). Weights may be applied to the input (xt), hidden state (st), and output (ot) at each stage in time (i.e., weights U, W, and V). The recurrent neural network is trained in order to determine the best value for weights in the network by using a back propagation through time (BPTT) algorithm... A recurrent neural network is advantageous for use with thermostat device 100 because knowledge of previous states (e.g., display temperature at last time step) can be leveraged in order to make a more accurate prediction of ambient temperature." [¶0067] "Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100"" CPU temperature interpreted as synonymous with processor utilization metric.)
	and the plurality of consecutive utilization metrics of the display; ([¶0057] "The variable xt represents an input at time t and the variable st represents a hidden state at time t. The current hidden state (st) is calculated based on the previous hidden state (st−1) and the input (xt). Weights may be applied to the input (xt), hidden state (st), and output (ot) at each stage in time (i.e., weights U, W, and V). The recurrent neural network is trained in order to determine the best value for weights in the network by using a back propagation through time (BPTT) algorithm... A recurrent neural network is advantageous for use with thermostat device 100 because knowledge of previous states (e.g., display temperature at last time step) can be leveraged in order to make a more accurate prediction of ambient temperature." [¶0067] "Network 800 can be trained with a time series dataset (e.g., a series of measurements at evenly-spaced time steps) that includes CPU temperature 362, display brightness (temperature) 364, relay state (temperature) 366, ambient temperature 323, and a measurement of the actual ambient temperature obtained using a temperature sensor separate from device 100"" Display brightness interpreted as synonymous with utilization metric of the display.).
	However, Mao does not explicitly teach The thermostat of claim 1, wherein the neural network inference engine implements a neural network comprising an input layer, followed by at least one two-dimensional convolutional layer, 
	followed by fully connected hidden layers, followed by an output layer; 
	the input layer comprising one neuron receiving a two-dimensions matrix comprising the plurality of consecutive temperature measurements,
	the at least one two-dimensional convolutional layer applying a two-dimensional convolution to the two-dimensions matrix;
	 the output layer comprising a neuron outputting the inferred temperature; 
	the weights of the predictive model being applied to the fully connected hidden layers and the predictive model further comprising parameters for the at least one two-dimensional convolutional layer..

	Wenzel, in the same field of endeavor, teaches The thermostat of claim 1, wherein the neural network inference engine implements a neural network comprising an input layer, followed by at least one two-dimensional convolutional layer, ([¶0119] "Convolutional layer 804 may receive input from input layer 802 and provide output to ReLU layer 806. In some embodiments, convolutional layer 804 is the core building block of CNN 800. The parameters of convolutional layer 804 may include a set of learnable filters (or kernels)" See also FIG. 8.)
	the input layer comprising one neuron receiving a two-dimensions matrix comprising the plurality of consecutive temperature measurements,([¶0118] "Each of input neurons 801 may correspond to a variable that can be monitored by neural network modeler 706 and used as an input to CNN 800. For example, input neurons 801 may correspond to variables such as outdoor air temperature (OAT) (e.g., a temperature value in degrees F. or degrees C.), the day of the week (e.g., 1=Sunday, 2=Monday, . . . , 7=Saturday), the day of the year (e.g., 0=January 1st, 1=January 2nd, . . . , 365=December 31st), a binary occupancy value for a building zone (e.g., 0=unoccupied, 1=occupied)")
	the at least one two-dimensional convolutional layer applying a two-dimensional convolution to the two-dimensions matrix;([¶0116] "layers 802-810 may have neurons arranged in 3 dimensions: width, height, depth. The depth of the neurons refers to the third dimension of an activation volume, not to the depth of CNN 800" width and height interpreted as the two dimensions for performing a single convolution of a series of convolutions in a CNN.)
	 the output layer comprising a neuron outputting the inferred temperature; ([¶0124] "output neurons 811 in fully connected layer 810 may have full connections to all activations in the previous layer (i.e., an instance of pooling layer 808). The activations of output neurons 811 can hence be computed with a matrix multiplication followed by a bias offset.")
	the weights of the predictive model being applied to the fully connected hidden layers and the predictive model further comprising parameters for the at least one two-dimensional convolutional layer.([¶0119] "Convolutional layer 804 may receive input from input layer 802 and provide output to ReLU layer 806. In some embodiments, convolutional layer 804 is the core building block of CNN 800. The parameters of convolutional layer 804 may include a set of learnable filters (or kernels)").

	Mao as well as Wenzel are directed towards smart temperature control using neural networks.  Therefore, Mao as well as Wenzel are analogous art in the same field of endeavor.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mao with the teachings of Wenzel by using a two-dimensional convolutional neural network.  Wenzel provides as additional motivation for combination ([¶0138] "the AI can learn the occupant's preferences and adjust lower bound 8954 and/or upper bound 8952 accordingly. Variable comfort constraints can provide benefits to both occupant comfort and financial savings as a range between lower bound 8954 and upper bound 8952 can be varied over time. In particular, at times when occupants are expected to be in the zone (e.g., during a workday), the range may be narrower to ensure occupant comfort is maintained in the zone. However, during times when occupants are not expected to be in the zone (e.g., during the night), the range may widen such that building equipment does not need to be operated as much, thereby reducing costs.").
	While Wenzel teaches a fully connected layer following a convolutional layer and while it would be obvious to one of ordinary skill in the art to separate the fully-connected layer from the output layer, the combination of Mao, and Wenzel does not explicitly teach followed by fully connected hidden layers, followed by an output layer.

	Sainath, in the same field of endeavor, teaches followed by fully connected hidden layers, followed by an output layer; (See FIG. 1 which has multiple fully-connected hidden layers which are followed by an output layer.).

	The combination of Mao, and Wenzel as well as Sainath are directed towards neural networks.  Therefore, the combination of Mao, and Wenzel as well as Sainath are analogous art in the same field of endeavor.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of the combination of Mao, and Wenzel with the teachings of Sainath by adding fully connected hidden layers to the recurrent neural network of Mao.  Sainath provides as additional motivation for combination ([p. 4583 §4.6] "After sequence training, the CLDNN provides a 7% relative improvement over the LSTM. The improvements with CLDNNs on larger data sets and after sequence training demonstrate the robustness and value of the proposed method." [p. 4583 §6] "In this paper, we present a combined CNN, LSTM and DNN architecture, which we call CLDNN. The architecture uses CNNs to reduce the spectral variation of the input feature, and then passes this to LSTM layers to perform temporal modeling, and finally outputs this to DNN layers, which produces a feature representation that is more easily separable. We also incorporate multi-scale additions to this architecture, to capture information at different resolutions. Results on a variety of LVCSR Voice Search tasks indicate that the proposed CLDNN architecture provides between an 4-6% relative reduction in WER compared to an LSTM.").  This motivation for combination also applies to the remaining claims which depend on this combination.

	 Regarding claim 12, the combination of Mao, Wenzel, and Sainath teaches The thermostat of claim 11, wherein the neural network further comprises at least one pooling layer.(Wenzel [¶0116] "Referring now to FIG. 8, an example of a CNN 800 which can be generated and used by neural network modeler 706 is shown, according to an exemplary embodiment. CNN 800 is shown to include a sequence of layers including an input layer 802, a convolutional layer 804, a rectified linear unit (ReLU) layer 806, a pooling layer 808, and a fully connected layer 810 (i.e., an output layer).").

Regarding claims 25-26, claims 25-26 are directed towards the method performed by the thermostat of claims 11-12, respectively.  Therefore, the rejections applied to claims 11-12 also apply to claims 25-26.

Regarding claims 41-42, claims 41-42 are substantially similar to claims 11-12, respectively.  Therefore, the rejections applied to claims 11-12 also apply to claims 41-42.
	
	Claims 13 and 27 are rejected under U.S.C. §103 as being unpatentable over the combination of Mao and Ray (US20190338975A1).  

	 Regarding claim 13, Mao teaches The thermostat of claim 1.
	However, Mao does not explicitly teach the temperature sensing module further measures a humidity level and the processing unit adjusts the measured humidity level based on the inferred temperature..

	Ray, in the same field of endeavor, teaches the temperature sensing module further measures a humidity level and the processing unit adjusts the measured humidity level based on the inferred temperature.([¶0092] "At step 610, the apparent temperature of the building zone is determined by the system manager 502. The apparent temperature quantifies what the temperature of the zone feels like to an occupant. The system manager 502 may calculate the apparent temperature based on the air speed, the humidity, and the dry bulb temperature of the zone. In some embodiments, the apparent temperature is calculated based on the formula: AT=T a+0.33e−0.70v−4.00 where AT is the apparent temperature in degrees Celsius, Ta is the dry bulb temperature in degrees Celsius, e is the relative humidity, and v is the air speed in meters/second" Ray teaches adjusting the temperature value based on sensor measurements, it would be obvious to one of ordinary skill in the art given the equation and explanation in Ray to solve instead for humidity using the equation to adjust a humidity level based on the inferred temperature.).

	Mao as well as Ray are directed towards smart temperature control using neural networks.  Therefore, Mao as well as Ray are analogous art in the same field of endeavor.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mao with the teachings of Ray by adjusting a humidity level based on the temperature.  Ray provides as additional motivation for combination ([¶0092] "the constants (scaling parameters) may be determined using a machine learning approach in which user feedback relating to apparent temperature is received and used to automatically tune the scaling parameters to improve the accuracy of the formula in calculating an apparent temperature.").

	Regarding claim 27, claim 27 is directed towards the method performed by the thermostat of claim 13.  Therefore, the rejection applied to claim 13 also applies to claim 27.

	Claims 31, 32,  and 33 are rejected under U.S.C. §103 as being unpatentable over the combination of Mao and Wenzel.

	 Regarding claim 31, Mao teaches The method of claim 28, wherein steps (b), (c), (d), (e) and (f) are repeated.(Mao [¶0053] " Approaches such as gradient descent and logistic regression are used to generate and minimize an error function" Gradient descent is an iterative process such that steps b-f would necessarily be repeated to perform gradient descent.).
	However, Mao doesn't explicitly teach The method of claim 28, wherein steps (b), (c), (d), (e) and (f) are repeated..

	Wenzel, in the same field of endeavor, teaches The method of claim 28, wherein steps (b), (c), (d), (e) and (f) are repeated.([¶0019] " generating the one or more thresholds includes using a neural network including an input neuron for a value for the environmental condition and configured to output a predicted setpoint change. Generating the one or more thresholds may include iteratively applying a plurality of values for the environmental condition at the input neuron to obtain a plurality of setpoint changes associated with the plurality of values for the environmental condition" [¶0167] "For a given day, the constraints can be found by iterating over each hour and sweeping the zone temperature to find minimum and maximum bounds for each hour... constraint generator 9016 can provide the comfort constraints to the economic controller 610 and/or the tracking controller 612 via communications interface 9008, so that MPC can be performed subject to the comfort constraints via the economic controller 610 and the tracking controller 612").

	Mao as well as Wenzel are directed towards smart temperature control using neural networks.  Therefore, Mao as well as Wenzel are analogous art in the same field of endeavor.  It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mao with the teachings of Wenzel by using a two-dimensional convolutional neural network.  Wenzel provides as additional motivation for combination ([¶0138] "the AI can learn the occupant's preferences and adjust lower bound 8954 and/or upper bound 8952 accordingly. Variable comfort constraints can provide benefits to both occupant comfort and financial savings as a range between lower bound 8954 and upper bound 8952 can be varied over time. In particular, at times when occupants are expected to be in the zone (e.g., during a workday), the range may be narrower to ensure occupant comfort is maintained in the zone. However, during times when occupants are not expected to be in the zone (e.g., during the night), the range may widen such that building equipment does not need to be operated as much, thereby reducing costs.").

	 Regarding claim 32, the combination of Mao, and Wenzel teaches The method of claim 31, wherein the predictive model comprising the weights is transmitted to at least one of the computing device and other computing devices via a communication interface of the training server after a plurality of repetitions of steps (b), (c), (d), (e) and (f).(Wenzel [¶0019] " generating the one or more thresholds includes using a neural network including an input neuron for a value for the environmental condition and configured to output a predicted setpoint change. Generating the one or more thresholds may include iteratively applying a plurality of values for the environmental condition at the input neuron to obtain a plurality of setpoint changes associated with the plurality of values for the environmental condition" [¶0167] "For a given day, the constraints can be found by iterating over each hour and sweeping the zone temperature to find minimum and maximum bounds for each hour... constraint generator 9016 can provide the comfort constraints to the economic controller 610 and/or the tracking controller 612 via communications interface 9008, so that MPC can be performed subject to the comfort constraints via the economic controller 610 and the tracking controller 612").
	
	 Regarding claim 33, the combination of Mao, and Wenzel teaches The method of claim 31, wherein the inputs are received from a plurality of computing devices.(Mao [¶0053] " The recurrent neural network can be configured to process an arbitrary sequence of inputs, such as temperature inputs from different sensors or temperature sensor inputs at defined time intervals" FIG. 3 shows multiple sensors being fed through multiple controllers into the thermostat which processes the RNN.).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marantos (“Towards plug&play smart thermostats inspired by reinforcement learning”, 2018) is directed towards reinforcement learning with neural networks on smart thermostats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        


/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124